WR-82,828-01
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 6/11/2015 11:16:22 AM
                                                                     Accepted 6/11/2015 1:44:28 PM
                                                                                     ABEL ACOSTA
                               NO. WR-82,828-01                                              CLERK
                   IN THE TEXAS COURT OF CRIMINAL APPEALS
                                                                RECEIVED
                              AT AUSTIN, TEXAS           COURT OF CRIMINAL APPEALS
                                                                       6/11/2015
                                                                  ABEL ACOSTA, CLERK

                              EX PARTE
                       RODNEY YOUNG ANDERSON,
                               Applicant


          STATE’S RESPONSE TO APPLICANT’S “MOTION TO
          EXTEND TIME TO CONTINUE WRIT HEARING AND
          COMPLY WITH ORDER ISSUED ON MARCH 25, 2015”



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and respectfully moves the Court to deny the applicant’s motion to extend

the time limits for compliance with the Court’s order of March 25, 2015, on

grounds that the applicant has embarked upon a monumental fishing expedition

and squandered his opportunity to elicit evidence regarding the specific issues

designated by this Court for resolution. The State would respectfully show the

Court the following:
                                           I.

       The applicant intends to serially amend his application for a writ of habeas

corpus in order to prolong these proceedings until he can find a ground for relief

that is not frivolous.

       The applicant filed his original application on November 4, 2014, and the

trial court signed findings of fact and conclusions of law and recommended that

relief be denied on November 26, 2014. Before this Court had an opportunity to

rule on the original application, the applicant filed his first amended writ

application on January 23, 2015, asserting what appear to be objectively frivolous

claims of failure to disclose exculpatory evidence, and thereby requiring a remand

to the trial court for resolution of the newly raised issues.

       This Court issued an order on March 25, 2015, remanding the case to the

district court for resolution of two specific claims of Brady violations. The order

also included an ambiguous statement that the “trial court shall also make findings

of fact regarding whether the prosecutor improperly suppressed evidence in this

cause.”

       Upon remand, the applicant issued a vast quantity of subpoenas duces tecum

to every law enforcement agency tangentially involved in the case, including the

United States Department of Immigrations and Customs Enforcement and the


                                           2
Conroe Independent School District police department. Copies of some of those

subpoenas are attached as exhibits A through F.

      The State moved to quash the subpoena duces tecum issued to the

Montgomery County Sheriff’s Office, which listed seventeen different categories

of information to be produced, on grounds that the subpoena was unduly

burdensome and called for production of a vast quantity of information that could

not possibly be material to the specific issues designated by this Court for

resolution. In arguing that the motion to quash should be overruled, the applicant

asserted a right to determine whether the government improperly suppressed any

evidence relating to the case, under the terms of this Court’s remand order, and

stated the applicant was entitled to amend his writ application again at any time

prior to this Court’s ruling on the amended application.

                                         II.

      The trial court conducted a lengthy evidentiary hearing in this case on May

27, 2015. The applicant called as a witness his former trial counsel, Mr. Chris-

topher Tritico, who had not been provided with access to his file for the case and

ultimately conceded that he lacked any independent recollection of whether he

enjoyed pretrial access to any particular witness statements or police offense report

supplements.


                                         3
      Although the applicant’s other trial counsel, Ms. Andrea Kolski, was present

for the hearing and waited hours to testify, the applicant chose not to call her as a

witness and instead elicited testimony from various business records custodians

and civilian eyewitnesses who lacked any knowledge of the pretrial discovery

conducted by the applicant. The applicant thus squandered the time made avail-

able to him by the district court in order to commence a generalized inquest into

the validity of the judgment of conviction, on the stated premise that an article

11.07 writ application can be amended at any time prior to a ruling by this Court.

                                         III.

      Counsel for the applicant has not made a diligent effort to address the

specific issues designated by this Court for resolution in its order of March 25,

2015, and further expansion of the time permitted to conduct his global inquest

into the validity of the judgment of conviction is not appropriate.




                                          4
      THEREFORE, the State respectfully requests that the Court deny the

applicant’s motion for extension of the time limits set out in its order of March 25,

2015. In the alternative, the State requests that the Court clarify its order of March

25, 2015, with regard to whether the district court is required to permit a general-

ized investigation of whether any law enforcement agency failed to disclose any

exculpatory evidence to the applicant at the time of trial.

                                                     Respectfully submitted,

                                                     BRETT W. LIGON
                                                     District Attorney
                                                     Montgomery County, Texas


                                                     /s/ William J. Delmore III
                                                     WILLIAM J. DELMORE III
                                                     Assistant District Attorney
                                                     Montgomery County, Texas
                                                     S.B.T. No. 05732400
                                                     207 W. Phillips, Second Floor
                                                     Conroe, Texas 77301
                                                     (936) 539-7800
                                                     E-mail: bill.delmore@mctx.org




                                          5
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing response is

being served by electronic mail upon counsel for the applicant on the date of the

submission of the original to the Clerk of this Court.


                                                     /s/ William J. Delmore III
                                                     WILLIAM J. DELMORE III
                                                     Assistant District Attorney
                                                     Montgomery County, Texas
APPENDIX A
                                                                       12
       THE
              SUBPOENA DUCES TECUM
             STATE OF TEXAS VS. RODNEY YOUNG ANDERSON
                   Cause No. 09-07-07255-CR
     TO ANY PEACE OFFICER OF THE STATE OF TEXAS, OR ANY PERSON AT
LEAST 18 YEARS OLD AND NOT A PARTICIPANT IN THE PROCEEDINGS -
GREETING:
     YOU ARE HEREBY COMMANDED TO SUMMON
     MONTGOMERY COUNTY SHERIFF'S DEPARTMENT
     CUSTODIAN OF RECORDS
     to be and pers·onally appear at 10 :.00 AM on the 27th day of MAY,
2015 before the Honorable 359TH Judicial District Court of
Montgomery County, Texas to be held within and for said County at the
Court House thereof,  in Conroe, Texas then and there to testify and
the truth to speak on behalf of the Defendant in the above and
numbered cause, now·pending in said Court, and there to to remain from
day to day, and from term to ·term until discharged from the Court.
     Said above named witness is further commanded to produce at
said time and place above set forth the following books, papers,
documents or other tangible things to-wit:
     PLEASE SEE THE ATTACHED DOCUMENT·FOR DETAILS
     Please Contact CHRIS.TOPHER M, GRIFFITH at 210-229-1444 upon
request for further instructions..
     HEREIN FAIL NOT, but of this Writ        make    due return,
showing how you have executed the same.
     WITNESS my official signature, at Conroe,       Texas on the
6th day of MAY, 2015.



               Barbara Gladden Adamick, District Clerk
               Montgomery County, Texas




                                                 05--07·-15 11:26 IN
                                 CAUSE NO. WR-82.828-01

  EXPARTE                                      §               IN THE 359'" JUDICIAL
                                               §
  RODNEY YOUNG ANDERSON                        §               DISTRICT COURT
                                               §
                                               §               MONTGOMERY
                                               §
                                               §               COUNTY, TEXAS



          ATTACHMENT FOR APPLICANT'S SUBPOENA INSTANTER OF THE
                  MONTGOMERY COUNTY SHERIFF'S OFFICE

  The following items are being subpoenaed Instanter:

   "All records, in electronic or paper form, regarding the investigatipn, arrest, case,
   trial, and post trial of Anderson, Rodney Young (DOB February 6, 1978) and
   Sherber, Timothy Wayne (DOB March 7, 1980) and Special Investigations Unit (SIU)
   shooting occurring February 11, 2008 at the Kroger Shopping Center, 200 Block of
   South Loop 336 at Interstate 45 SB in Conroe, Texas; including records for
   Montgomery County Sheriffs Office (MCSO) Case No. 08A002534, MCSO Incident
   No. G080039463, Trial Court No. XX-XXXXXXX·CR, or DA File No. 08-000784.1.
  Additionally, regarding the above incident,
  1. all reports and statements made by Montgomery County Sheriff's Office (MCSO)
  personnel
  2. all MCSO SIU reports; all witness statements, voluntary statements, or field
  witness statements whether in reports or notes regarding the above incident
  whether made on February 11, 2008, February 12, 2008, or a later date and whether
  made by MCSO or other agencies participating with the SIU
  3. all witness statements taken by Capt. B. Zenor
  4. all crime scene logs
  5. chain of custody for all evidence
  6. all lab reports and communications with the lab or lab personnel regarding all
  evidence, .including but not limited to all alleged narcotics, shell casings, projectiles,
  and narcotics field test kits
  7. all photographs, in color, of the scene and evidence, including but not limited to
  those made by CS! and SIU or SIU affiliated personnel and Texas Rangers
  8. tbe compact disc of photographs taken by Det. R. Pickering
  9. all recorded interviews
  10. all records or recordings of telephone or cellular phone conversations, text
· messages, and social media messages of Rodney Anderson, Tim Sherber, Jeffrey
  Harmon, .and MCSO or SIU personnel regarding the above incident
  11. recording of a walkthrough with Stewart Hightower
 12. all records of agreements with confidential informants, including but not limited
 to Jeffrey Paul Harmon, and all communications with said persons
 13. all video and audio recording of the incident, including those on the recording
devices in unmarked vehicles utilized by SIU and SIU affiliated personnel, the 2002
Chevrolet Impala marked patrol vehicle driven by James Kellum, devices worn or
carried by SIU personnel and confidential informants
14. all communications between MCSO or SIU· personnel and the Montgomery
County District Attorney's Office regarding witnesses, confidential informants, and
evidence, including but not limited to narcotics evidence
15. all 911 calls and dispatch logs
16. all records and documents regarding the operational plans for this SIU
operation, authorization for the plan, chain of command, and post execution meeting
17. the disciplinary and internal affairs files for all MCSO personnel involved in the
above incident, including: Glisson, James H; Cash, Phillip G; Womack, David E;
McDaniel, William R; Bagwell, Brian E; Ballard, Billy; Pickering, Ronald; Likens,
Donald W; Kellum, James "Buddy"; CS! McAnarney, Caryn; CS! McCauley, L; CSJ
DeWeerd, Darla R; Zenor, Bruce; Salazar, R; Hall, Damon; Anderson, Rick; Bucks,
William; Terrell, Audrey; Salazar, Randall S; Hudgens, Kenneth; Lozano, Daniel T,
who, although not an exhaustive list, were involved in the above incident.




All records to be turned over immediately to Christopher M. Griffith, attorney for
Rodney Anderson.

310 S. St. Marys
Suite 1250
San Antonio TX 78205

(210)229-1444
APPENDIXB.
                                                                                                10
              SUBPOENA DUCES TECUM 1:,, ' ·'
        THE STATE OF TEXAS VS. RODNEY YOONG ANDERSO)i1.:::,:'.. ,· ·
                                                                                                ·. :f·.;· .· .~ ·., :·i;·,:.,r
                                                                            ,. " .:: ''.'.::.':'•.


     TO ANY PEACE OFFICER OF THE STATE OF TEXAS, OR lfiliM.ttJ!:J!i!!'O~lfl'il. nr.
LEAST 18 YEARS OLD AND NOT A PARTICIPANT IN THE PROCEri:btkGB -
GREETING:                                          r.)c•v ~·     1 __
                                                                        '    .
     YOU ARE HEREBY COMMANDED TO SUMMON                        t.;: UfY             ··
      CONROE POLICE DEPARTMENT
      CUSTODIAN OF RECORDS
     to be and personally appear at 10:00 AM on the 27th day of MAY,
2015 before the Honorable 359TH Judicial District Court of
Montgomery county, Texas to be held within and for said County at the
Court House thereof, in Conroe, Texas then and there to testify and
the truth to speak on behalf of the Defendant in the above and
numbered cause, now pending in said Court, and there to to remain from
day to day, and from term to term until discharged from the Court.
      Said above named witness is further commanded to produce at
 said time and place above set forth the following books, papers,
·documents or other tangible things to-wit:
      PLEASE SEE THE ATTACHED DOCUMENT FOR DETAILS
     Please Contact CHRISTOPHER M. GRIFFITH at 210-229-1444                  upon
request for further instructions.
     HEREIN FAIL NOT, but of this Writ make                due    return,
showing how you have executed the same.
     WITNESS my official signature, at Conroe, Texas on the
6th day of MAY, 2015.



                 Barbara Gladden Adamick, District Clerk
                 Montgomery County, Texas




                                                                                                                           D
                                                                                                                          w
                                                                                                                          z
                                                                                                                          z~
                                                                                                                          ~
                                                                                                                          V)
·-

                                   CAUSE NO. WR-82.828-01

     EXPARTE                                     §              IN THE 359•• JUDICIAL
                                                 §
     RODNEY YOUNG ANDERSON                       §              DISTRICT COURT
                                                 §
                                                 §              MONTGOMERY
                                                 §
                                                 §              COUNTY, TEXAS



             ATTACHMENT FOR APPLICANT'S SUBPOENA INSTANTER OF THE
                         CONROE POLICE DEPARTMENT

     The following items are being subpoenaed Instanter:

      "The case file kept by Conroe Police Department (CPD), in electronic or paper form,
     regarding the investigation, arrest, case, trial, and post trial of Anderson, Rodney
     Young (DOB February 6, 1978) and Sherber, Timothy Wayne (DOB March 7, 1980)
     and Special Investigations Unit (SIU) shooting occurring February 11, 2008 at the
     Kroger Shopping Center, 200 Block of South Loop 336 at Interstate 45 SB in Conroe,
     Texas, including records produced by the CPD for Montgomery County Sherifrs
     Office (MCSO) Case No. 08A002534, MCSO Incident No. G080039463, Trial Court No.
     09-0707255-CR, or DA File No. 08-000784.1. Additionally, regarding the above
     incident, all reports and statements made by CPD personnel; all reports made by
     CPD personnel for the MCSO SIU; all witness statements, voluntary statements, or
     field witness statements, whether in notes or reports, regarding the above incident
     whether made on February 11, 2008, February 12, 2008, or a later date; crime scene
     logs; chain of custody for all evidence, including but not limited to all alleged
     narcotics, shell casings, projectiles, and narcotics field test kits; all photographs of
     the scene and evidence; all recorded interviews; all records or recordings of
     telephone or cellular phone conversations, text messages, and social media
     messages of Rodney Anderson, Tim Sherber, Jeffrey Harmon, and CPD or SIU
     personnel regarding the above incident; all records of agreements with confidential
     informants, including but not limited to Jeffrey Paul Harmon, and all
     communications with said persons; all video and audio recording of the incident,
     including but not limited to recording devices in unmarked vehicles and devices
     worn or carried by CPD personnel and confidential informants; all communications
     between CPD personnel and the Montgomery County District Attorney's Office
     regarding witnesses, confidential informants, or evidence, including narcotics
     evidence. The disciplinary and internal affairs files of all CPD personnel, including
     Key, john, involved in the above incident. Counsel understands Conroe Police
     Department forms were used to obtain initial statements from witnesses on
     February 11, 2008."
All records to be turned over immediately to Christopher M. Griffith, attorney for
Rodney Anderson.

310 S. St. Marys
Suite 1250
San Antonio TX 78205

(210)229-1444
APPENDIXC
'   .,..   ..,   .
                                                                                        13
                          SUBPOENA DUCES TECUM ...
                     THE STATE OF TEXAS VS. RODNEY YOUNG ANDERSON,,,',i\). ·
                                cause No. 09-07-07255-CR        'j:;·:oi:C       ,I•.




         TO ANY PEACE OFFICER OF THE STATE OF TEXAS, OR ~·~~aQN h1
    LEAST 18 YEARS OLD AND NOT A PARTICIPANT IN '11!l!: 0!.>i!.OSElE!f.ruf31305-
    GREETING:
                 YOU ARE HEREBY COMMANDED TO SUMMON
                 TEXAS DEPARTMENT OF PUBLIC SAFETY
                 CUSTODIAN OF RECORDS
     to be and personally appear at 10;00 AM on the 27th day of MAY,
2015 before the Honorable 359TH Judicial District Court of
Montgomery County, Texas to be held within and for said County at the
Court House thereof, in Conroe, Texas then and there to testify and
the truth to speak on behalf of the Defendant in the above and
numbered cause, now pending in said Court, and there to to remain from
day to day, and .from term to term until discharged from the Court.
     Said above named witness is further commanded to produce at
said time and place above set forth the following books, papers,
docwnents or other tangible things to-wit:
                 PLEASE SEE THE ATTACHED DOCUMENT FOR DETAILS
     Please Contact CHRISTOPHER M.                  GRIFFITH at 210-229-1444 upon
request for further instructions.
     HEREIN FAIL NOT, but of this Writ                      make due   return,
showing how you have executed the same.
         WITNESS my official signature, at Conroe., Texas on the
    6th day of MAY, 2015.



                            Barbara Gladden Adamick, District Clerk
                            Montgomery County, Texas




                                                                                             0
                                                                                             Lu
                                                                                             z
                                                                                             z-q;:
                                                                                             \.)
                                                                                             U)
                             CAUSE NO. WR-82.828-01

EXPARTE                                    §             IN THE 359'" JUDICIAL
                                           §
RODNEY YOUNG ANDERSON                      §             DISTRICT COURT
                                           §
                                           §             MONTGOMERY
                                           §
                                           §             COUNTY, TEXAS



        ATTACHMENT FOR APPLICANT'S SUBPOENA INSTANTER OF THE
                TEXAS DEPARTMENT OF PUBLIC SAFETY


The following items are being subpoenaed Instanter:

"All records in Division File RA-2008-00105 regarding the investigation, arrest, case,
trial, and post trial of Anderson, Rodney Young (DOB February 6, 1978) and
Sherber, Timothy Wayne (DOB March 7, 1980) and Montgomery County Sheriffs
Office (MCSO) Special Investigations Unit (SIU) shooting occurring February 11,
2008 at the Kroger Shopping Center 200 Block of South Loop 336 at Interstate 45 SB
in Conroe, Texas, including records produced by the Texas Rangers, including but
not limited to Rangers Wende Wakeman, David Rainwater, Steven Jeter, and Bryant
Wells, for Montgomery County Sheriffs Office (MCSO] Case No. 08A002534, MCSO
Incident No. G080039463, Trial Court No. 09-0707255-CR, or DA File No. 08-
000784.1. Additionally, regarding the above incident, all reports and statements
made by the Texas Rangers; all reports made by the Texas Rangers for the MCSO
SIU; all witness statements, voluntary statements, or field witness statements,
whether in reports or notes, regarding the above incident whether made on
February 11, 2008, February 12, 2008, or a later date; crime scene logs; chain of
custody for all evidence, including but not limited to all alleged narcotics, shell
casings, projectiles, and narcotics field test kits; all photographs of the scene and
evidence; all recorded interviews; the recorded walkthrough with Stewart
Hightower; all records or recordings of telephone or cellular phone conversations,
text messages, and social media messages of Rodney Anderson, Tim Sherber, Jeffrey
Harmon, and MCSO or SIU personnel regarding the above incident; all records of
agreements with confidential informants, including but not limited to Jeffrey Paul
Harmon, and all communications with said persons; all video and audio recording of
the incident, including but not limited to recording devices in unmarked vehicles
and devices worn or carried by MCSO SIU personnel and confidential informants;
the reeorded wa!kthrough with Montgomery Police Officer Stewart Hightower; all
communications between the Texas Rangers and the Montgomery County District
Attorney's Office regarding witnesses, confidential informants, and evidence,
including narcotics evidence."
APPENDIXD
                                                                            14
       THE
              SUBPOENA DUCES TECUM
             STATE OF.TEXAS VS. RODNEY YOUNG ANDERSON                  ;p
                    Cause No. 09-07-07255-CR                       'f'".


     TO ANY PEACE OFFICER OF THE STATE OF TEXAS, OR All{lCtl':W!.$~.N AT
LEAST 18 YEARS OLD AND NOT A PARTICIPANT IN THJ!!Uf'\l'.lj_lJdtt!:DfltQil    04-
GREETING:
     YOU ARE HEREBY COMMANDED TO SUMMON
     IMMIGRATION AND CUSTOMS ENFORCEMENT
     CUSTODIAN OF RECORDS
     to be and personally appear at 10:00 AM on the 27th day of MAY,
2015 before the Honorable 359TH  Judicial District Court of
Montgomery County, Texas to be held within and for said county at the
Court House thereof, in Conroe, Texas then and there to testify and
the truth to speak on behalf of the Defendant in the above and
numbered cause, now pending in said Court, and there to to remain from
day to day, and from term to term until discharged from the Court.
     said above named witness is further commanded to produce at
said time and place above set forth the following books, papers,
documents or other tangible things to-wit:
     PLEASE SEE THE ATTACHED DOCUMENT FOR DETAILS
     Please Contact CHRISTOPHER M.      GRIFFITH at 210-229-1444 upon
request for further instructions.
     HEREIN FAIL NOT, but of this Writ            make due   return,
showing how you have executed the same.
     WITNESS my official signature, at Conroe, Texas         on the
6th day of MAY, 2015.



               Barbara Gladden Adamick, District Clerk
               Montgomery County, Texas


               By   ~u,~ma..,
                       epu                                           CAUSE NO. WR-82.828-01

EXPARTE                                      §              IN THE 359•• JUDICIAL
                                             §
RODNEY YOUNG ANDERSON                        §              DISTRICT COURT
                                             §
                                             §              MONTGOMERY
                                             §
                                             §              COUNTY, TEXAS

           ATTACHMENT FOR APPLICANT'S SUBPOENA INSTANTER OF
                IMMIGRATION AND CUSTOMS ENFORCEMENT

The following items are being subpoenaed Instanter:
"All records regarding arrests of Anderson, Rodney Young (DOB February 6, 1978)
and Sherber, Timothy Wayne (DOB March 7, 1980) and Montgomery County
Sheriffs Office (MCSO) Special Investigations Unit (SIU) shooting occurring
February 11, 2008 at the Kroger Shopping Center, 200 Block of South Loop 336 at
Interstate 45 SB in Conroe, Texas, including records produced by Immigration and
Customs Enforcement (ICE) personnel, Including but not limited to Agent Marco
Salterelli, for Montgomery County Sheriff's Office (MCSO) Case No. 08A002534,
MCSO Incident No. G080039463, Trial Court No. 09-0707255-CR, or DA File No. 08-
000784.1. Additionally, regarding the above incident, all reports and statements
made by ICE personnel; all reports made by ICE personnel for the MCSO SIU; all
witness statements, voluntary statements, or field witness statements, whether in
notes or reports, regarding the above incident whether made on FebruafY 11, 2008,
FebruafY 12, 2008, or a later date; crime scene logs; chain of custody for all
evidence, including but not limited to all alleged narcotics, shell casings, projectiles,
and narcotics field test kits; all photographs of the scene and evidence; all recorded
interviews; all recorded interviews; all records or recordings of telephone or
cellular phone conversations, text messages, and social media messages of Rodney
Anderson, Tim Sherber, Jeffrey Harmon, and ICE personnel regarding the above
incident;· all records of agreements with confidential informants, including but not
limited to Jeffrey Paul Harmon, all communications with said persons; all video and
audio recording of the incident, including but not limited to recording devices in
unmarked vehicles and devices worn or carried by ICE personnel and confidential
informants; all communications between ICE personnel and the Montgomery
County District Attorney's Office regarding witnesses, confidential informants, or
evidence, including narcotics evidence."



All records to be turned over immediately to Christopher M. Griffith, attorney for
Rodney Anderson.
    • Jf'   .....




                    3 IO S. St. Marys
                    Suite 1250
                    San Antonio TX 78205

                (210)229•l444




.............                    ------------~~-
APPENDIXE
                                                                   11
       THE
              SUBPOENA DUCES TECUM
             STATE OF TEXAS VS. RODNEY YOUNG ANDERSON
                   Cause No. 09-07-07255-CR
     TO ANY PEACE OFFICER
LEAST 18 YEARS OLD AND
GREETING:
     YOU ARE HEREBY COMMANDED TO SUMMON
    CONROE ISD POLICE DEPARTMENT
     CUSTODIAN OF RECORDS
     to be and personally appear at 10:00 AM on the 27th day of MAY,
2015 before the Honorable 359TH Judicial District Court of
Montgomery County, Texas to be held within and for said County at the
Court House thereof, in Conroe, Texas then and there to testify and
the truth to speak on behalf of the Defendant in the above and
numbered cause, now pending in said Court, and there to to remain from
day to day, and from term to term until discharged from the court.
     Said above named witness is further commanded to produce at
said time and place above set forth the following books, papers,
documents or other tangible things to-wit;
    PLEASE SEE THE ATTACHED DOCUMENT FOR DETAILS
     Please Contact CHRISTOPHER M. GRIFFITH at 210-229-1444 upon
request for further instructions.
     HEREIN FAIL NOT, but of this Writ make       due    return,
showing how you have executed the same.
     WITNESS my official    signature, at Conroe, Texas on the
6th day of MAY, 2015.



               Barbara Gladden Adamiak, District Clerk
               Montgomery county, Texas




                                                                         Cl
                                                                         w
                                                                         z
                                                                         z
                                                                         ~
                                                                         '->
                                                                         V)
.... '..,


                                    CAUSE NO. WR-82.828-01

        EXPARTE                                   §              IN THE 359" JUDICIAL
                                                  §
        RODNEY YOUNG ANDERSON                     §              DISTRICT COURT
                                                  §
                                                  §              MONTGOMERY
                                                  §
                                                  §              COUNTY, TEXAS



               ATTACHMENT FOR APPLICANT'S SUBPOENA INSTANTER OF THE
                          CONROE ISO POLICE DEPARTMENT

       The following items are being subpoenaed Instanter:

        "The case file kept by Conroe !SD Police Department (CISDPD), in electronic or
        paper form,regarding the investigation, arrest, case, trial, and post trial of
       Anderson, Rodney Young (DOB February 6, 1978) and Sherber, Timothy Wayne
       (DOB March 7, 1980) and Special Investigations Unit (SIU) shooting occurring
        February 11, 2008 at the Kroger Shopping Center, 200 Block of South Loop 336 at
        Interstate 45 SB in Conroe, Texas, including records produced by Conroe !SD Police
        Department personnel for Montgomery County Sheriff's Office (MCSO) Case No.
       08A002534, MCSO Incident No. G080039463, Trial Court No. 09-0707255-CR, or DA
       File No. 08·000784.1. Additionally, regarding the above incident, all reports and
       statements made by CISDPD personnel; all reports made by CISDPD personnel for
       the MCSO SIU; all witness statements, voluntary statements, or field witness
       statements, whether in reports or notes, regarding the above incident whether
       made on February 11, 2008, February 12, 2008, or a later date; crime scene logs; all
       reports, documents, and recordings made for the Texas Rangers; chain of custody
       for all evidence, including but not limited to all alleged narcotics, shell casings,
       projectiles, and narcotics field test kits; all photographs of the scene and evidence;
       all recorded interviews; all records or recordings of telephone or cellular phone
       conversations, text messages, and social media messages of Rodney Anderson, Tim
       Sherber, Jeffrey Harmon, and CJSDPD or SIU personnel regarding the above
       incident; all records of agreements with confidential informants, including but not
       limited to Jeffrey Paul Harmon, and all communications with such persons; all video
       and audio recording of the incident, including but not limited to recording devices in
       unmarked vehicles and devices worn or carried by Cl SD PD personnel and
       confidential informants; all communications between CISDPD personnel and the
       Montgomery County District Attorney's Office regarding witnesses, confidential
       informants, or evidence, including narcotics evidence; all 911 calls and dispatch
       logs. The disciplinary and internal affairs files of the C!SDPD personnel, including
       Jeff Laurent, who were involved in the above incident."
All records to be turned over immediately to Christopher M. Griffith, attorney for
Rodney Anderson.

310 S. St. Marys
Suite 1250
San Antonio TX 78205

(210)229-1444
APPENDIXF
            SUBPOENA DUCES TECUM': ·.; ,,· .,
       THE STATE OF TEXAS VS. RODNEY YOUNG ANDERSON:';°. i.. ·
                  Cause No. 09-07-07255-CR
     TO ANY PEACE OFFICER OF THE STATE OF TEXAS,      oi01LWYJiR_smi 9A_flli
~~~~iri~: YEARS OLD AND NOT A PARTICIPANT I1~r'-T-~E         !ROCg:.:NGf

     YOU ARE HEREBY COMMANDED TO SUMMON                    ~ -#. .
    MONTGOMERY POLICE DEPARTMENT
     CUSTODIAN OF RECORDS
     to be and personally appear at 10:00 AM on the 27th day of MAY,
2015 before the Honorable 359TH Judicial District Court of
Montgomery County, Texas to be held within and for said County at the
Court House thereof, in Conroe, Texas then and there to testify and
the truth to speak on behalf of the Defendant in the above and
numbered cause, now pending in said Court, and there to to remain from
day to day, and from term to term until discharged from the Court.
     Said above named witness is further commanded to produce at
said time and place above set forth the following books, papers,
documents or other tangible things to-wit:
    PLEASE SEE THE ATTACHED DOCUMENT FOR DETAILS
     Please Contact CHRISTOPHER M. GRIFFITH at 210-229-1444 upon
request for further instructions.
     HEREIN FAIL NOT, but of this Writ make           due return,
showing how you have executed the same.
     WITNESS my official signature, at Conroe,       Texas on the
6th day of MAY, 2015.



              Barbara Gladden Adamick, District Clerk
              Montgomery County, Texas




                                                                               .0
                                                                               w
                                                                               zz
                                                                               ""(
                                                                               t...)
                                                                               U)
'   ...

                                        CAUSE NO. WR-82.828-01

          EXPARTE                                     §             IN THE 359" JUDICIAL
                                                      §
          RODNEY YOUNG ANDERSON                       §             DISTRICT COURT
                                                      §
                                                      §             MONTGOMERY
                                                      §
                                                      §             COUNTY, TEXAS



                  ATTACHMENT FOR APPLICANT'S SUBPOENA INSTANTER OF THE
                           MONTGOMERY POLICE DEPARTMENT

          The following items are being subpoenaed Instanter:

           "The case file kept by Montgomery Police Department (MPD), in electronic or paper
           form, regarding the investigation, arrest, case, trial, and post trial of Anderson,
           Rodney Young (DOB February 6, 1978) and Sherber, Timothy Wayne (DOB March 7,
          1980) and Special Investigations Unit (SIU] shooting occurring February 11, 2008 at
          the Kroger Shopping Center, 200 Block of South Loop 336 at Interstate 45 SB in
          Conroe, Texas, including records produced by the MPD for Montgomery County
          Sheriffs Office (MCSO) Case No, 08A002534, MCSO Incident No. G080039463, Trial
          Court No. 09-0707255-CR, or DA File No. 08-000784.1. Additionally, regarding the
          above incident, all reports and statements made by MPD personnel; all reports
          made by MPD personnel for the MCSO SIU; all witness statements, voluntary
          statements, or field witness statements, whether in notes or reports, regarding the
          above incident whether made on February 11, 2008, February 12, 2008, or a later
          date; crime scene logs; chain of custody for all evidence, including but not limited to
          all alleged narcotics, shell casings, projectiles, and narcotics field test kits; all
          photographs of the scene and evidence; all recorded interviews; all records or
          recordings of telephone or cellular phone conversations, text messages, and social
          media messages of Rodney Anderson, Tim Sherber, Jeffrey Harmon, and MPD or SIU
          personnel regarding the above incident; all records of agreements with confidential
          informants, including but not limited to Jeffrey Paul Harmon, all communications
          with said persons; all video and audio recording of the incident, including but not
          limited to recording devices in unmarked vehicles and devices worn or carried by
          MPD personnel and confidential informants; all communications between MPD
          personnel and the Montgomery Connty District Attorney's Office regarding
          witnesses, confidential informants, or evidence, including narcotics evidence.
          Furthermore, all records of firearms and ammunition Officer Stewart Hightower
          was authorized to carry as MPD and SIU personnel between January 1, 2008 and
          February 28, 2008; MPD's standard operating procedures, rules regarding, or list of
          approved weapons and ammunition allowed to be carried by MPD personnel
          between January 1, 2008 and February 28, 2008; MPD's standard operating
.   .   • '   ':I' . .




                         procedures for uses of force, use as in effect February 11, 2008; all reports,
                         documents, and results of the investigation of. The disciplinary and internal affairs
                         files of all MPD personnel, Including Hightower, Stewart, involved in the above
                         incident."




                         All records to be turned over immediately to Christopher M. Griffith, attorney for
                         Rodney Anderson.

                         310 S. St. Marys
                         Suite 1250
                         San Antonio TX 78205

                         (210)229-1444